DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 12-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/14/2022.
Applicant’s election of claims 1-11 in the reply filed on 02/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains four paragraphs, this should be limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the recitation of “1.8 nT” on page 20 line 12 should be corrected to “1.8 T”, the recitation of “the average crystal grain size expressed in Table 1” should be changed as Table 1 does not express a crystal grain size.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The examiner interprets “upper-side insulating layer” and “lower-side insulating layer” to refer to insulating layers formed on forsterite layers that are formed on opposite sides of a steel sheet as disclosed in the instant specification page 17 lines 11-16. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitations “equal to or less than 0.003 % of N”, “equal to or less than 0.01 % of C”, equal to or less than 0.01 % of Ti”, and the claim also recites “(excluding 0 %)” after each of those recitations which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  It is unclear to the examiner what the lower ranges of the nitrogen, titanium, and carbon contents are, if they are zero or if they are excluding zero it is unclear what level of impurity is allowed before being considered zero.
Claims 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 5 includes the recitation “a forsterite layer is formed on the steel sheet, and a fraction of the area having a thickness of within 2 µm from a surface of the steel 
Specifically claim 7 includes the recitations “average roughness (Ra) of the upper-side insulating layer and average roughness (Ra) of the lower-side insulating layer are respectively 1 µm” and “a difference between the average roughness (Ra) of the upper-side insulating layer and the average roughness (Ra) of the lower-side insulating layer is equal to or less than 0.3 µm” which is indefinite because it is unclear to the examiner if the roughness needs to be 1 µm or if a range of values is required because the roughness values were stated to be the same for both the upper and lower layers so it is unclear why the limitation of the difference is included.  The examiner notes that the instant specification recites that the average roughness should be “1 µm or less” page 17 lines 21-22 which would allow for the difference limitation.  The examiner interprets the claim to be met by a layer thickness of 1 µm absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 6,562,473 B1) herein Okabe, in view of Hayakawa et al. (EP 3257958 A1) herein Hayakawa.
Regarding claims 1-3, Okabe discloses an electrical steel sheet [Column 6 line 22, Okabe] which can be doubly oriented [Column 10 lines 57-60, Okabe] which comprises a steel composition that overlaps with the instant claims, seen below in Table 1.  The examiner notes that the carbon reported is for the raw material which is higher than the carbon in the sheet product as the carbon is removed during recrystallization annealing [Column 20 lines 29-31, Okabe].  The examiner submits that for elements that are not specified, such as titanium, one of ordinary skill in the art would understand that the elements are absent from the steel.   Okabe does not teach phosphorus; however, the examiner submits that the addition of phosphorus would be obvious in view of Hayakawa.  Hayakawa teaches an electrical steel sheet [0001, Hayakawa] and the addition of mass% [0022, Hayakawa] phosphorus in a range of 0.02≤P≤2.0*[%Sb] for suppressing surface oxidation [0069, Hayakawa] which is an effect desired by Okabe to avoid the use of an inhibitor [Column 14 lines 46-59, Okabe].  The examiner submits it would be obvious to one of ordinary skill in the art to add the phosphorus of Hayakawa to the steel of Okabe to suppress surface oxidation.  The examiner notes that the steel composition overlap between the instant application and that of Okabe modified by Hayakawa is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the limitation of [Mn]/[S] ≥60 simply further limits the instant application’s composition which still overlaps with the composition of Okabe modified by Hayakawa.
Table 1

Instant claims 1-3, weight%
Okabe, weight%
Si
2.0-6.0
2.0-8.0 [Column 17 line 39]

0.0005-0.04
0.0010-0.020 [Column 17 line 60]
S
0.0001-0.003
100 ppm or less [Column 18 line 16], 0.01 weight% or less
Mn
0.02-1.0
0.005-3.0 [Column 17 line 52]
N
0.003 or less (excluding 0%)
50 ppm or less [Column 18 lines 17-18], 0.005 weight% or less
C
0.01 or less (excluding 0%)
0.003-0.08 [Column 20 line 22]
Ti
0.01 or less (excluding 0%)
Not specified
P
0.005-0.10
Not specified
Sb*
0.001-0.1
0.005-0.50 [Column 18 line 42] optional
Sn*
0.001-0.1
0.01-1.50 [Column 18 line 41] optional
Mo**
0.01 or less
0.005-0.50 [Column 18 lines 42-43] optional
Bi**
0.01 or less
Not specified
Pb**
0.01 or less
Not specified
Mg**
0.01 or less
Not specified
As**
0.01 or less
Not specified
Be**
0.01 or less
Not specified
Sr**
0.01 or less
Not specified
Fe and impurities
Balance 
Balance [claim 24]

≥60
Not specified
*these elements are required by claim 2
**one or more of these elements required by claim 3


Regarding claim 4, Okabe modified by Hayakawa teaches the orientation of grains inclined by 15° or less with respect to the {100}<001> orientation are present in the steel sheet at an areal ratio of 30-70% [Column 6 lines 55-57, Okabe].  The examiner notes that the area fraction of the instant application and that of Okabe modified by Hayakawa is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 6,562,473 B1) herein Okabe, in view of Hayakawa et al. (EP 3257958 A1) herein Hayakawa, as evidenced by Robie et al. (Molar Volumes and Densities of Minerals) herein Robie.
Regarding claim 5, Okabe modified by Hayakawa teaches forming an oxide layer of 1.0 g/m2 or less on the surface [Column 19 lines 51-55, Okabe] wherein forsterite is one of the main oxides [Column 19 line 63, Okabe].  Robie teaches that forsterite has a density of 3.214 g/cm3 [page 19, Robie], which can be used to determine the thickness of the oxide layer to get 1.0 g/m2.                                  
                                    
                                        
                                            
                                                
                                                    3.214
                                                    
                                                        
                                                            
                                                                
                                                                    g
                                                                
                                                                
                                                                    c
                                                                    
                                                                        
                                                                            m
                                                                        
                                                                        
                                                                            3
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                    *
                                                    
                                                        
                                                            
                                                                
                                                                    100
                                                                    
                                                                        
                                                                            
                                                                                
                                                                                    c
                                                                                    m
                                                                                
                                                                                
                                                                                    m
                                                                                
                                                                            
                                                                             
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                            3
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            1.0
                                            
                                                
                                                    
                                                        
                                                            g
                                                        
                                                        
                                                            
                                                                
                                                                    m
                                                                
                                                                
                                                                    2
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    *
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            6
                                        
                                    
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    µ
                                                    m
                                                
                                            
                                        
                                    
                                    =
                                    3.214
                                    
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    µ
                                                    m
                                                
                                            
                                        
                                    
                                     
                                     
                                    
                                        
                                            1
                                        
                                        
                                            3.214
                                            
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            µ
                                                            m
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    =
                                    0.31
                                    
                                        
                                            µ
                                            m
                                        
                                    
                                
                              The examiner submits that thickness of the forsterite of Okabe modified by Hayakawa would be about 0.31 µm thick or less.  Okabe modified by Hayakawa does not specify how much of the forsterite must be this thickness, the examiner submits that absent a specific indication to vary the thickness of the forsterite one of ordinary skill in the art would treat the entirety of the steel sheet with the same amount of forsterite across both surfaces of the sheet, and so the fraction of area having a thickness of within 2 µm from a surface of the steel sheet of 
Regarding claim 6, Okabe modified by Hayakawa teaches the application of an insulating coating [Column 22 lines 31-34, Okabe] wherein for an organic coating or an inorganic coating the thickness is approximately 0.5-5 µm.  Okabe modified by Hayakawa does not specify a difference in the thickness of the coatings for each side of the steel, the examiner submits that absent a specific indication to vary the coating thickness one of ordinary skill in the art would treat the entirety of the steel sheet with the same coating thickness across both surfaces of the sheet, and so the difference between the thickness of the upper and lower layers would be 0% of the thickness of the lower layer.  The examiner notes that the overlap of the coating thickness of Okabe modified by Hayakawa and that of the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 6,562,473 B1) herein Okabe, in view of Hayakawa et al. (EP 3257958 A1) herein Hayakawa, in further view of Nakamura et al. (US 4,618,377 A) herein Nakamura, as evidenced by Robie et al. (Molar Volumes and Densities of Minerals) herein Robie.
Regarding claim 7, as discussed above claim 6 is unpatentable over Okabe modified by Hayakawa as evidenced by Robie.  Okabe modified by Hayakawa does not specify an average roughness value for the insulating layers, however the examiner submits that a roughness value of 1 µm would be obvious in view of Nakamura.  Nakamura teaches an insulating film for an electrical steel sheet [Column 1 lines 7-11, Nakamura] with a roughness Ra in the range of 0.5-1.5 µm enables stable formation of the film, improves blanking, insulation, and weldability properties [Column 9 lines 8-12, Nakamura].  The examiner submits that it would be obvious to .
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 6,562,473 B1) herein Okabe, in view of Hayakawa et al. (EP 3257958 A1) herein Hayakawa, in further view of Nakamura et al. (US 4,618,377 A) herein Nakamura, as evidenced by Robie et al. (Molar Volumes and Densities of Minerals) herein Robie, as further evidenced by Lee (US 2021/0381073 A1).
Regarding claims 8-9 and 11, as discussed above claims 1-7 are unpatentable over Okabe modified by Hayakawa and Nakamura as evidenced by Robie.  Okabe modified by Hayakawa and Nakamura does not however teach Br, B8, UDC, Bh, or B25, however the examiner submits that these properties would be naturally flow from the steel of Okabe modified by Hayakawa and Nakamura.  The instant application teaches that to get the desired magnetic properties the following is necessary:
Satisfying the alloying composition [page 33, instant spec]
Forsterite thickness, insulating film thickness, and insulating film roughness satisfying instant claims 5-7 [page 35, instant spec]
The appropriate cube texture [page 38, instant spec] which the examiner notes is met by the limitation of instant claim 4.
The first recrystallization diameter should be 32-50 µm so that the secondary recrystallization is fluently formed [page 26, instant spec].
The examiner notes that of these four requirements, Okabe modified by Hayakawa and Nakamura meets the first three requirements as discussed above.  As for the requirement for the first recrystallization diameter, the examiner notes that this is only required if performing the same annealing process as the instant application, different processes and first recrystallization diameters will give the same magnetic properties so long as the secondary recrystallization diameter is the same.  The instant application does not specify what the resulting secondary recrystallization diameter is, however as evidenced by Lee, a secondary recrystallization diameter corresponds to grain sizes that exceed 20 times the thickness of the steel sheet because Lee teaches secondary recrystallization grain sizes that exceed 20 times the thickness of the steel sheet after performing identical secondary recrystallization heat treatment as the instant application on electrical steel sheets with a composition and primary recrystallization grain size range that overlap with those of the instant application.  Specifically, the examiner notes that the instant specification teaches a secondary recrystallization temperature of 1200°C with a heating rate of 20°C/hour and a soak time of 20 hours is used in the instant application [page 36, instant spec] with a primary recrystallization grain size of 32-50 µm [page 26, instant spec].  Lee teaches a double oriented electrical steel sheet [0001, Lee] where the primary recrystallization grain size may be 30-50 µm [0028, Lee], the grain size after secondary recrystallization exceeds 20 times the thickness of the sheet [0077, Lee], a steel composition that overlaps with the instant application as shown below in Table 2, and a secondary recrystallization temperature of 1200°C with a heating rate of 20°C/hour and a soak time of 20 hours [0117, Lee].  Further Lee teaches magnetic properties that overlap with the instant application as shown below in Table 3.  The examiner notes the overlap of the magnetic 
Accordingly, Okabe modified by Hayakawa and Nakamura teaches secondary recrystallized grains of approximately 20 mm in diameter in cubic orientation [Column 26 lines 46-48, Okabe] while the sheet has a final thickness of 0.35 mm [Column 26 lines 15-16, Okabe].  The examiner notes that the secondary recrystallization grain size of Okabe modified by Hayakawa and Nakamura exceeds 20 times the thickness of the sheet, which the examiner notes overlaps with the secondary recrystallization grain size of Lee and the instant application which means the secondary recrystallization is fluently formed in the steel of Okabe modified by Hayakawa and Nakamura.  Given the overlapping composition, secondary recrystallization grain size, forsterite thickness, insulating film thickness, insulating film roughness, and cube texture, the examiner submits that one of ordinary skill in the art would reasonably expect the magnetic properties of instant claims 8-9 and 11 would naturally flow from the steel of Okabe modified by Hayakawa and Nakamura.
Regarding claim 10, the examiner notes that the recitation “a measure value of Br after annealing the electrical steel sheet for 1 to 2 hours at a temperature of 750 °C to 880 °C is equal to or greater than 1.65 T” is an instance of a contingent limitation and the broadest reasonable interpretation requires only that the structure regardless of contingent limitations be met.  See MPEP 2111.04.  In other words, the claimed limitations are not required (i.e. optional) when the steel sheet is not annealed for 1 to 2 hours at a temperature of 750 °C to 880 °C.  
Regarding claim 10, the examiner notes that the recitation “a measure value of Br after annealing the electrical steel sheet for 1 to 2 hours at a temperature of 750 °C to 880 °C is equal to or greater than 1.65 T” is merely an instance of a functional language that the examiner submits merely limits the structure to have Br be 1.65 T or greater.  See MPEP 2173.05(g).  The examiner notes that this limitation is met as discussed above regarding claim 8.
Table 2

Instant claims 1-3, weight%
Okabe, weight%
Lee, weight% [0008, 0012, 0013]
Si
2.0-6.0
2.0-8.0 [Column 17 line 39]
2.0-4.0
Al
0.0005-0.04
0.0010-0.020 [Column 17 line 60]
0.01-0.04
S
0.0001-0.003
100 ppm or less [Column 18 line 16], 0.01 weight% or less
0.0004-0.002
Mn
0.02-1.0
0.005-3.0 [Column 17 line 52]
0.05-0.3
N
0.003 or less (excluding 0%)
50 ppm or less [Column 18 lines 17-18], 0.005 weight% or less
0.008 or less (excluding 0%)
C
0.01 or less (excluding 0%)
0.003-0.08 [Column 20 line 22]
0.005 or less (excluding 0%)
Ti
0.01 or less (excluding 0%)
Not specified
0.01 wt% or less, optional
P
0.005-0.10
Not specified
0.005-0.15
Sb*
0.001-0.1
0.005-0.50 [Column 18 line 42] optional
0.001-0.1, optional

0.001-0.1
0.01-1.50 [Column 18 line 41] optional
0.001-0.1, optional
Mo**
0.01 or less
0.005-0.50 [Column 18 lines 42-43] optional
0.01 or less
Bi**
0.01 or less
Not specified
0.01 or less
Pb**
0.01 or less
Not specified
0.01 or less
Mg**
0.01 or less
Not specified
0.01 or less
As**
0.01 or less
Not specified
0.01 or less
Be**
0.01 or less
Not specified
0.01 or less
Sr**
0.01 or less
Not specified
0.01 or less
Fe and impurities
Balance 
Balance [claim 24]
Balance
[Mn]/[S]
≥60
Not specified
Not specified
*these elements are required by claim 2
**one or more of these elements required by claim 3


Table 3

Instant application
Lee [0020]
Br in rolling direction
1.65 T or greater
1.63 T or greater
Br in traverse direction
1.65 T or greater
1.63 T or greater
Br in circumferential direction
1.55 T or greater
1.56 T or greater


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-6 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 and 7-11 of copending Application No. 17/280,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach overlapping composition, the same area fractions of crystal grains at the same angle and same orientation, overlapping forsterite thicknesses, the same insulating layer thickness, the same arrangement of the insulating layer and forsterite on the steel, and overlapping Br values.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734